296 U.S. 617
56 S. Ct. 138
80 L. Ed. 438
CHICAGO GRAVEL COMPANY, petitioner,v.COLUMBIAN NATIONAL LIFE INSURANCE COMPANY.*
No. 359.
Supreme Court of the United States
October 14, 1935

Messrs. William Beye and Harry I. Allen, both of Chicago, Ill., for petitioner.


1
For opinion below, see Continental Illinois Nat. Bank & Trust Co. of Chicago v. Columbian Nat. Life Ins. Co., 76 F.(2d) 733.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit denied.



*
 Rehearing denied 296 U.S. 663, 56 S. Ct. 168, 80 L. Ed. 472.